Case 3:18-cr-00022 Document 48 Filed on 12/05/18 in TXSD Page 1of1

 

 

 

 

Sealed , southen tet a aes
tf aceem | UNITED STATES DISTRICT COURT FILED
stester. _} — SOUTHERN DISTRICT OF TEXAS DEC 05 2018
. GALVESTON DIVISION | David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA § |
v. CRIMINAL NUMBER: G-18-22-22
VICTOR HUGO GOMEZ

GOVERNMENT'S MOTION FOR ISSUANCE OF ARREST WARRANT
COMES NOW the United States of America through Ryan K. Patrick, United States
Attorney in and for the Southern District of Texas, and respectfully requests the Honorable Court
to issue a warrant for the arrest of VICTOR HUGO GOMEZ, pursuant to an Indictment filed on

November 28, 2018. The Government moves for the defendant’s detention without bond.

Respectfully submitted,
RYAN K. PATRICK
UNITED STATES ATTORNEY

KENNETH A. CUSICK:
Assistant United States Attorney

 
